Citation Nr: 0033074	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the left knee, with osteopenia, currently 
rated 10 percent disabling.

2.  Entitlement to an increased original (compensable) rating 
for internal derangement of the right knee, with osteopenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1973 and from June 1976 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted 
entitlement to service connection for internal derangement of 
the right knee, with osteopenia, assigned a 0 percent 
disability rating, and continued a 10 percent disability 
rating for internal derangement of the left knee, with 
osteopenia.  

In September 2000 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes the October 1998 rating decision also denied 
entitlement to service connection for arthritis of the knees.  
The veteran did not submit a notice of disagreement as to 
this decision; however, the Board finds that statements made 
at the veteran's September 2000 personal hearing may be 
construed as a request to reopen that claim.  This matter is 
referred to the RO for appropriate action.


REMAND

Initially, the Board notes VA has a statutory duty to assist 
the veteran in the development of facts pertinent his claims.  
The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The Board also notes that the veteran testified that he had 
received private medical treatment for his service-connected 
knee disabilities subsequent to his VA examination in March 
1998.  The Board notes that private medical evidence of 
record includes an August 1998 operation report showing the 
veteran underwent left knee arthroscopy with partial anterior 
synovectomy/debridement.  The veteran also indicated that he 
had received treatment for his right knee disorder that is 
not reflected in the record and that he was scheduled to 
undergo surgery to the left knee in November 2000.  
Therefore, the Board finds additional development is 
required.

Further, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has held that there is a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a notice of disagreement 
expressing disagreement with the initial rating awards and 
never ultimately resolved until the Board decision on appeal.  
See Fenderson at 125 (citations omitted).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary 
record, rather than the veteran's most recent VA examination, 
and to re-adjudicate the veteran's increased rating claim for 
his right knee disorder.  This will include consideration of 
whether the veteran is entitled to 'staged' ratings for 
separate periods of time based upon the facts found. See 
Fenderson at 126 (citations omitted).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his service-connected knee 
disorders and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected knee disorders.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment, including x-ray examination 
and range of motion studies.  

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issues on 
appeal.  To this end, the RO's decision 
must discuss the additional evidence 
developed, and take into consideration 
the findings set forth in Fenderson, 
supra, regarding the issue of an 
increased original (compensable) rating 
for internal derangement of the right 
knee, with osteopenia. 

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


